Title: From George Washington to the Board of War, 8 June 1780
From: Washington, George
To: Board of War



Heights above SpringfieldJune 8: 1780 5 oC. A.M.
Gentn

If Major Lee’s Corps is still at Philadelphia or within its vicinity—or has not advanced more than three or four days march towards the Southward—I request that You will order it to join this army as soon as it can be done. His Horse in particular is infinitely wanted at this time. I inclose a Letter for him on this subject. The Enemy are out in force in Jersey and liejust below Sp[r]ingfield. They have a considerable body of Horse which we want Horse to counteract, and we want them besides for the purpose of reconoitring &c.

G.W.

